Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of Group I, claims 1-18, within the response of November 13, 2020, is acknowledged; however, upon further consideration, the Restriction Requirement of October 2, 2020 has been withdrawn.  Claims 1-22 have been examined on the merits.
3.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, it is unclear with respect to what constitutes a “gel-forming polyol”, as recited within step (i) of claim 1.  It is noted that it is disclosed that the polyol may be difunctional and the dependent claims encompass difunctional polyols; therefore, since such low functionality polyols would not form crosslinks with diisocyanates, the term “gel-forming” is not seen to be related to functionality.
Secondly, with respect to claims 2 and 8, the claiming of a viscosity without specifying the temperature condition renders the clams indefinite, because viscosity properties are extremely temperature dependent.  In the absence of a temperature condition, the claimed viscosities are essentially meaningless.
	Thirdly, with respect to claim 9, the language, “the sulfate”, lacks antecedent basis from claim 7.

	Fifthly, with respect to claim 19, the language, “substantially transparent”, renders the claims indefinite, because it is unclear what level or degree of transparency is permitted or contemplated by the word, “substantially”.  It would seem that something is either transparent or not.  The examiner has reviewed the specification and notes that within paragraph [0024] reference is made to the coating being transparent, as opposed to being substantially transparent.  The examiner has reviewed the specification and finds no guidance as to how the claim language is to be interpreted.
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In view of step (i) of claim 1, it is not seen that the subject matter of claim 6 further limits claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 
6.	The two most relevant references are Hille et al. (US 5,075,372) and Mallonee (US 2,968,575); however, the instant claims are deemed to be allowable over these references for the following reasons.  Regarding Hille et al., this reference employs ionic groups within the polyurethane to promote water dispersability; accordingly, this reference employs a means of producing a dispersion that failks to render obvious the use of applicant’s claimed surfactant.  Regarding Mallonee, the initial reactants are reacted in a stoichiometric excess of the diisocyanate, which yields a prepolymer which is subsequently reacted; this disclosure differs from applicant’s claimed requirement that the initial reactants of step (i) be present in approximately stoichiometric proportions.
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765